Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-5 and 7-10 are amended. Claims 10-12 and 14 are withdrawn. Claims 15-18 are new. Claims 1, 3-9, 13 and 15-18 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Chamfering means cutting off the edges or corners of the particles. Thus, the particle size are reduced by chamfering. Cutting off the edges or corners would result in .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the size of the particles is between 2 µm and 10 µm. It’s unclear whether the size is an average particle size or all the particles have a size between 2 µm and 10 µm. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (J Appl Phys, 2010, Vol. 107, No. 09A730, Hereinafter “Chen”).
Regarding claims 1 and 3, Chen teaches a method for the production of a powdery starting material, comprising: making a magnet alloy ribbon having composition of Nd-(Fe, Co)-B, crushing the alloy ribbon to make a coarse powder, jet milling the coarse powder into a fine powder in a jet mill device (Abstract; Page 1, right column, 2nd and 3rd paragraphs; Fig.2), which meets the limitations recited in claims 1 and 3. Fig. 2 shows that the crushed ribbon has sharp edges and corners and after jet milling, the edges and corners are reduced and some particles are round, which meets the limitation recited in claims 1 and 3. Using Nd-(Fe, Co)-B powder in making sintered rare earth magnet is well-known to one of ordinary skill in the art. Thus, claims 1 and 3 are obvious over Chen.
Regarding claims 4, 7 and 13, Chen discloses that the jet milling is carried out using nitrogen at 0.2 MPa and 0.4 MPa (Abstract; Page 1, right column, 2nd and 3rd paragraphs), which meets the limitations recited in claims 4, 7 and 13.

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (J Appl Phys, 2010, Vol. 107, No. 09A730, Hereinafter “Chen”), and further in .
Regarding claims 5-6 and 15, Chen teaches jet milling the coarse powder into a fine powder in a jet mill device using nitrogen at 0.2 MPa and 0.4 MPa (Abstract; Page 1, right column, 2nd and 3rd paragraphs), which meets the abrading device limitation recited in claim 5 and the protective gas limitation recited in claim 6.  
Chen does not teach the powder filling percentage in the chamber as recited in claims 5 and 15. Tuunila teaches a jet milling method and discloses material feed rate during jet milling determines median particle size (Abstract; Fig. 2). Thus, it would be obvious to one of ordinary skill in the art to optimize the material feed rate as taught by Tuunila in the process of Chen in order to obtained desired particle size as disclosed by Tuunila. See MPEP 2144.05 II.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (J Appl Phys, 2010, Vol. 107, No. 09A730, Hereinafter “Chen”), and further in view of Sun (US 2014/0334962, hereinafter “Sun”).
Regarding claims 8 and 9, Chen does not teach the limitations recited in claims 8 and 9. Sun teaches a method of making a sintered magnet using RTB powder made by jet milling ([0010] to [0071]). Sun discloses mixing jet milled powder with a fine powder, followed by compacting and sintering to produce a magnet having higher magnetic properties than conventionally made magnet ([0027]; Table 1). Thus, it would be obvious to one of ordinary skill in the art to mix jet milled powder with a fine powder, followed by compacting and sintering to produce a magnet as taught by Sun in the . 
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that Chen only states the use of jet milling to obtain micron-sized fine powders with narrow PSD (particle size distribution) while retaining the nanoscaled microstructure within each individual particle. (Page 1, left column, 2"¢ paragraph.) Nowhere does Chen suggest that its jet milling involves chamfering the powder particles of the powdery intermediate product such that the corners and/or edges thereof are reduced or abraded to be rounded, thereby forming a powdery product, which contains chamfered powder particles. Upon reviewing Chen in its entirety, this reference lacks any description concerning the corners and/or edges of the particles of the coarse powder. Should Applicant's interpretation of the Examiner's analysis be incorrect, Applicant respectfully asks that the Examiner provide clarification in order to promote compact prosecution.
In response, the definition of chamfering is to cut off the edges or corners. Chen discloses that the particle sizes are reduced by jet-milling from 85-311 µm to 2-11 µm 

Second, the applicants argued that FIG. 2 does not indicate that the jet milling reduces or abrades the corners and/or edges of the coarse powder particles, nor would a person of ordinary skill in the art arrive at this conclusion based on FIG. 2. In fact, FIG. 2 appears to show the fine powder particles (after jet milling) still have sharp, jagged, or angular corners and edges. Chen fails to teach or suggest chamfering the powder particles of the powdery intermediate product such that the corners and/or edges thereof are reduced or abraded to be rounded, thereby forming a powdery product, which contains chamfered powder particles.
In response, Fig. 2b shows that some powder particles do not have sharp edges and corners and thus Chen meets the chamfering limitation recited in the instant claims.

Third, the applicants argued that claim 3 recites “wherein the reducing and/or abrading process is performed by means of an abrading device, in which the powder particles of the powdery intermediate product are moved in such a way that the powder particles of the powdery intermediate product rub against each other.” Nowhere does Chen suggest that the particles of the coarse powder simply rub against each other instead of grinding. Indeed, Chen only discloses “the use of jet milling to obtain micro-sized fine powders’ from the coarse powder produced during a crushing step. (Page 1, left column, 2™ paragraph.) This means that the particles of the coarse powder grind 
In response, during jet milling of Chen, the coarse powder grind each other and also rub against each other. As long as the powder particles are in contact with each other during jet milling, powder particles would rub against each other.

Fourth, the applicants argued that Claim 16 recites “wherein the chamfering is performed without further comminution.” Chen fails to teach or suggest this claimed features and in fact discloses the opposite. The jet mill comminutes the coarse powder in order to obtain the fine powder. FIG. 2 of Chen clearly shows that the fine powder has a smaller particle size — i.e., Dio = 2 um, Dso = 6 um, and Deo = 11 um — than the coarse powder prior to jet milling, i-e., Dio = 85 um, Dso = 205 um, and Deo = 311 um. (Page 2, left column, 1° paragraph in Subsection Ill.).
Claim 17 recites “wherein the chamfered powder particles of the powdery product have the same size as the powder particles of the powdery intermediate product prior to chamfering.” Chen fails to teach or suggest these claimed features. FIG. 2 of Chen clearly shows that the fine powder has a smaller particle size.
In response, Claims 16 and 17 have enablement issues. Removing corners and edges from powder particles would reduce particle sizes. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/XIAOWEI SU/Primary Examiner, Art Unit 1733